DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see 7-12, filed 02/16/21, with respect to Asakura have been fully considered and are persuasive.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 10-11 
 	Asukura teaches a communication device comprising: a first wireless interface; 
 	a second wireless interface, a maximum distance with which a wireless communication via the second wireless interface can be executed being larger than a maximum distance with which a wireless communication via the first wireless interface can be executed; (para [0027]).
 	a processor; and a memory storing computer-readable instructions therein, the computer-readable instructions, when executed by the processor, causing the communication device to: 
 	in a case where a first wireless connection via the first wireless interface is established with an external device, establish a second wireless connection via the second wireless interface with the external device so as to cause the external device to participate in, as a child station, a wireless network in which the communication device operates as a parent station (para [0089]).
 	determine whether a predetermined signal is received from the external device, in a case where the second wireless connection is established with the external device, wherein in a case where the external device is a first type external device, the predetermined signal is received from the first type (para [0082]).
 	determine a preservation time according to the determination whether the predetermined signal is received, the preservation time being a time for preserving a state of the communication device in a parent station state under a situation where there is no child station device operating as a child station of the wireless network after the second wireless connection with the external device has been disconnected, the parent station state being a state where the communication device operates as the parent station of the wireless network; and (para [0005]).
 	in a case where the determined preservation time has elapsed without a child station device participating in the wireless network, shift the state of the communication device from the parent station state to a specific state where the communication device does not operate as a parent station or a child station of a wireless network, (para [0005]),wherein one of a first preservation time and a second preservation time which is longer than the first preservation time is determined as the preservation time, in a case where it is determined that the predetermined signal is received from the external device, and the other of the first preservation time and the second preservation time is determined as the preservation time, in a case where it is determined that the predetermined signal is not received from the external device (para [0136]).

 	The prior art of record do not teach “wherein the second type external device is a device that is capable of re-establishing the second wireless connection with the communication device without re-establishing the first wireless connection with the communication device after the state of the communication device has shifted from the parent station state to the specific state, the first type external device is a device that is incapable of re-establishing the second wireless connection with the 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461